Citation Nr: 0016451	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-17 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently rated as 20 
percent disabling.  

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982 
and from January 1983 to April 1983.

This appeal arises from a rating decision of March 1998 from 
the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased disability rating claims has been 
developed.

2.  Flexion of both knees was significantly in excess of 
being limited to 15 degrees and extension of both knees was 
significantly greater than being limited to 20 degrees.

3.  The veteran had limitation of extension of both knees and 
significant functional loss due to pain and weakness.

4.  There is no more than slight instability of both knees.

5.  There is no evidence of an ankle disease or injury during 
service.

6.  There is no competent evidence that relates any current 
ankle disability to service.

7.  There is no competent evidence that the service connected 
chondromalacia of the knees has caused or aggravated any 
ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
chondromalacia of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261, 
5262 (1999).  

2.  The criteria for a separate 10 percent disability rating 
for the instability manifestations of the service connected 
right knee chondromalacia are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

3.  The criteria for a 30 percent disability rating for 
chondromalacia of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261, 
5262 (1999).  

4.  The criteria for a separate 10 percent disability rating 
for the instability manifestations of the service connected 
left knee chondromalacia are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

5.  The claim for service connection for a bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a rating decision in November 1982, service connection for 
"chrondomalacia, right" was granted with a 10 percent 
disability rating assigned.  The decision also granted 
service connection for "chrondomalacia, left" and assigned 
a noncompensable disability rating.  The March 1998 rating 
decision increased the disability ratings to 20 percent for 
each knee.

The service medical records do not show any complaints or 
findings related to the ankles.  A May 1982 disposition form 
indicates the veteran opted not to have a separation medical 
examination.

The musculo-skeletal system portion of a report of the VA 
examination, dated in August 1982, only provides findings 
related to the knees.  There are no findings related to the 
ankles.

A medical board report for service from January 1983 to April 
1983 addresses the knees.  There are no complaints or 
findings related to the ankles.

The report of a VA examination, dated in June 1983, provides 
no findings related to the ankles.

A February 1997 VA clinical record indicates there was 
decreased range of motion of the knees due to pain and there 
was crepitus.  There was no effusion, erythema, or 
discoloration.

A March 1997 VA clinical record indicates the veteran had 
bilateral knee crepitus.  There was no joint swelling.  The 
assessment was bilateral knee crepitus and probable 
degenerative joint disease.

An April 1997 VA clinical record indicates the veteran had 
bilateral knee crepitus and sharp pain to palpation at 
insertion of the femoral tendon to the tibia on the right.  
The assessment was right knee pain.

A May 1997 VA clinical record indicates the veteran had a 
prosthetic right ankle joint secondary to having a large 
projectile fall on his legs.  The veteran complained of 
retropatellar pain in both knees.  The gait was markedly 
antalgic.  Right knee motion was from -5 degrees to 95 
degrees with retropatellar pain on flexion overpressure.  
Left knee motion was from 0 degrees to 100 degrees with pain 
on flexion overpressure and pain at the inferior pole.  
Crepitus was palpable bilaterally with pain on mobilization 
of the patellae.  Varus/valgus stress and meniscal integrity 
tests were negative.  

A January 1998 VA clinical record notes the veteran 
complained of bilateral knee pain with walking and standing.  
The veteran had an abnormal limping gait.  There was no 
significant crepitus.  There was mild decreased range of 
motion of the knees and minimal right knee effusion.  There 
was no erythema or warmth.  The impression shows degenerative 
joint disease-patient very debilitated although knee films 
showed minimal abnormality.

The report of a February 1998 VA examination notes the 
veteran used a cane all the time.  There were no episodes of 
dislocation or recurrent subluxation.  Right knee flexion was 
to 90 degrees and left knee flexion was to 98 degrees.  
Extension was to 0 degrees bilaterally.  Motion stopped when 
pain began.  The report indicates there was evidence of 
marked pain on motion.  There was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
There was marked tenderness and guarding of movement.  The 
examiner commented that the veteran nearly screamed out when 
the right knee was gently touched.  The report indicated that 
the gait was terribly inadequate even with a cane and he 
could barely move.  The diagnosis was chondromalacia of both 
knees with loss of function due to considerable pain.

A February 1998 VA x-ray report indicates that no bony 
abnormalities of the knees were seen. 

A February 1998 VA hospital discharge summary notes the 
veteran was ambulating without difficulty.

An undated aid and attendance examination completed by a 
physician at a VA medical facility indicates the veteran had 
decreased mobility due to the knees and feet.

A July 1998 VA orthopedic consultation report indicates there 
was no locking or giving way of the knees.  There was 
negative patellar apprehension, no effusion, and no pivot 
shift.  Range of motion was from 0 to 120 degrees 
bilaterally.  The knees were stable to varus/valgus stress, 
anterior/posterior drawer was negative, Lachman's was 
negative, and McMurry's was negative.  Quadriceps and 
hamstrings were 5/5 bilaterally.  The left knee had 
anterior/medial joint line tenderness.  The impression was 
bilateral knee pain.  

A May 1998 VA neurology consultation report indicates the 
veteran's right foot was reconstructed following a motor 
vehicle accident.

A September 1998 aid and attendance examination completed by 
a physician at a VA medical facility indicates the veteran 
had bilateral decreased range of motion in the knees and pain 
with walking and standing.  The diagnosis was bilateral 
degenerative joint disease of the knees.

A November 1998 VA clinical record indicates that examination 
of the right foot/ankle provided an assessment of 
degenerative joint disease.

The veteran presented testimony at a personal hearing at the 
RO in January 1999.  He testified that he was on pain 
medication for his knees, that he had constant pain in his 
knees, and his legs tended to give way.  He indicated that he 
had instability where the knee would pop out.  The veteran 
indicated that his ankle problem was due to increased weight 
on his ankles because of his legs.  He testified his ankles 
were degenerating like his knees.  He indicated he had a 
crush injury to his right ankle in the late 1980s.

The report of a VA examination, dated in May 1999, notes the 
veteran claimed to have pain, weakness, stiffness, swelling, 
heat and redness, instability, giving way, locking, 
fatigability, and lack of endurance.  He indicated that he 
had periods of flare ups that were precipitated by the 
weather.  The report notes the veteran used a cane and 
wheelchair all of the time.  Periods of dislocation or 
subluxation were not applicable.  Flexion of the knees was to 
110 degrees bilaterally.  Right knee extension was to 8 
degrees and left knee extension was to 9 degrees.  Motion 
stopped when pain began.  The report indicates there was 
evidence of painful motion, marked instability, weakness, 
tenderness, abnormal movement, and guarding of movement.  The 
knees were unstable in all modalities.  There was no edema or 
effusion.  The examiner stated the veteran's gait was 
"simply terrible" and that he could hardly ambulate even 
with a cane.  The examiner noted that it was very difficult 
for the veteran to get out of the wheelchair and was almost 
impossible to get on the examining table.  The diagnosis was 
bilateral chondromalacia of the knees complicated by 
cerebrovascular accident.  There was functional loss due to 
pain.

The report of May 1999 VA x-rays indicates that the right 
ankle showed no abnormality of the ankle joint.  

A May 1999 VA consultation report indicates the veteran had a 
crush injury to the left ankle in 1986.  The report indicates 
it was felt that he had subtalar arthritis.



II.  Legal analysis

A.  Increased ratings

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service connected knees are worse than currently 
evaluated, and he has thus stated a well-grounded claims.

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1999). 

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Disability due to synovitis is rated based on limitation of 
motion of the joint affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5020 (1999).   

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (1998).

The veteran is service connected for chondromalacia 
[softening of the articular cartilage, Dorland's Illustrated 
Medical Dictionary 321 (28th ed. 1994)] of each knee.  
Chondromalacia is not listed as a disability in the Schedule.  
Therefore, the disability must be rated under criteria where 
the functions affected, anatomical localization, and 
symptomatology are analogous.  The rating criteria of 
Diagnostic Code 5020 for synovitis [inflammation of the 
synovial membrane that is usually painful, particularly on 
motion, Dorland's Illustrated Medical Dictionary 1645 (28th 
ed. 1994)] most closely approximate the functions affected, 
anatomical localization, and symptomatology of chondromalacia 
of the knees.  The RO rated the veteran's knee disability 
under the criteria of Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  However, the 
medical evidence in the record indicates that the primary 
manifestations of the veteran's chondromalacia are pain and 
limitation of motion.  Therefore, the criteria of Diagnostic 
Code 5020 are more appropriate for rating the primary 
manifestations of the veteran's chondromalacia.  Diagnostic 
Code 5020 requires that synovitis be rated under the criteria 
of Diagnostic Code 5003 which assesses the disability based 
on limitation of motion of the joint.  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5003, 5020, 5257 (1999).

Right

A May 1997 VA clinical record indicates that right knee 
motion was from -5 degrees (extension) to 95 degrees 
(flexion).  The report of a February 1998 VA examination 
indicates that extension was to 0 degrees and flexion was to 
90 degrees.  A VA consultation report, dated in July 1998, 
indicates that motion of the knees was from 0 degrees 
(extension) to 120 degrees (flexion).  A May 1999 VA 
examination report indicates the extension of the right knee 
was to 8 degrees and flexion was to 110 degrees.  The flexion 
motions shown in this medical evidence are significantly in 
excess of flexion being limited to 15 degrees to warrant a 
disability rating greater than the currently assigned 20 
percent rating under the criteria of Diagnostic Code 5260.  
Additionally, the extension shown is significantly greater 
than extension being limited to 20 degrees required for a 
rating greater than the currently assigned 20 percent rating 
under the criteria of Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (1999).

The veteran testified at his hearing that he had pain in his 
knees and was on medication for his knees.  A May 1997 VA 
clinical record notes the veteran complained of pain in both 
knees and his gait was markedly antalgic.  A January 1998 VA 
clinical record notes the veteran complained of pain.  He had 
an abnormal limping gait and was very debilitated.  The 
February 1998 VA examination report indicates there was 
marked pain on motion, tenderness, guarding of movement, and 
the gait was terribly inadequate.  There was loss of function 
due to considerable pain.  The report of the May 1999 VA 
examination notes the veteran used a cane and a wheelchair, 
there was evidence of painful motion, weakness, tenderness, 
abnormal movement, and guarding of movement.  The report also 
notes the veteran's gait was "simply terrible," he could 
hardly ambulate, it was difficult to get out of the 
wheelchair, almost impossible to get onto the examining 
table, and there was functional loss due to pain.  This 
evidence shows that the veteran has significant functional 
loss due to pain and weakness of the right knee.

As noted above, disability of the knees due to chondromalacia 
is rated based on limitation of motion of the knee.  The 
right knee flexion that is shown is significantly in excess 
of what is required for even a compensable disability rating 
under the criteria of Diagnostic Code 5260.  Additionally, 
right knee extension is in excess of the motion required for 
a compensable rating under the criteria of Diagnostic Code 
5261.  However, the May 1999 VA examination report indicates 
right knee extension was limited to 8 degrees which almost 
approximates the 10 degrees of limitation of extension 
required for the minimum 10 percent compensable disability 
rating due to limitation of extension of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020, 5261 (1999).  

The veteran's right knee disability is currently rated as 20 
percent disabling.  The May 1999 VA examination report shows 
loss of extension of the right knee that almost approximates 
a 10 percent rating and the veteran has significant 
functional loss due to pain and weakness that causes 
significant additional disability.  The evidence in the 
record does not show impairment of the tibia and fibula.  
However, for guidance from the Schedule in assessing the 
veteran's knee disability, it is noted that the criteria of 
Diagnostic Code 5262 provide that a marked knee disability 
due to impairment of the tibia and fibula warrants a 30 
percent disability rating.  Since the veteran has limitation 
of extension and significant additional disability due to 
pain and weakness, his right knee impairment is marked.  
Therefore, a 30 percent disability rating for the right knee 
is warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (1999). 

Under the criteria of Diagnostic Code 5260 for limitation of 
flexion of the leg, a 30 percent rating is the maximum 
disability rating that is available.  A disability rating 
greater than 30 percent is available under the criteria of 
Diagnostic Code 5261 for limitation of extension of the knee, 
however, the motion shown is greater than that required for 
even a compensable rating and the additional disability due 
to pain and weakness does not rise to the level of 
approximating extension being limited to greater than 20 
degrees.  Therefore, a disability rating greater than 30 
percent for the right knee is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (1999).

Where a knee disability is rated based on limitation of 
motion, a separate disability rating may be available due to 
recurrent subluxation and lateral instability of the knee.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The veteran testified at 
his hearing that his knees tended to give way and that he had 
instability.  The May 1999 VA examination report indicates he 
claimed he had instability and giving way.  The report notes 
there was marked instability, abnormal movement, and that the 
knees were unstable in all modalities.  Accordingly, there is 
evidence of instability of the right knee.  

The May 1999 VA examination report indicates the instability 
was marked.  However, a May 1997 VA clinical record notes 
varus/valgus stress and meniscal integrity tests were 
negative.  The February 1998 VA examination report notes 
there were no episodes of dislocation or subluxation, and 
there was no instability or abnormal movement.  Additionally, 
a July 1998 VA orthopedic consultation report indicates there 
was no locking or giving way, and no pivot shift.  The knees 
were stable to varus/valgus stress, anterior/posterior drawer 
was negative, and McMurray's was negative.  This orthopedic 
evaluation, which was conducted within a year of the May 1999 
VA examination, provides detailed findings related to 
stability of the knee and indicates there were no instability 
manifestations.  Therefore, medical evidence prior to May 
1999 does not show recurrent subluxation or lateral 
instability of the knee.  Additionally, the May 1999 VA 
examination report indicates that periods of dislocation or 
subluxation were not applicable.  When the May 1999 VA 
examination report's finding of marked instability is 
considered with other evidence, including the July 1998 VA 
orthopedic consultation report which indicates there was no 
instability of the knee, the instability manifestations of 
the veteran's knee disability are no more than slight.  
Slight recurrent subluxation or lateral instability is a 10 
percent disability rating under the criteria of Diagnostic 
Code 5257.  Accordingly, a separate 10 percent disability 
rating is warranted for the instability manifestations of the 
veteran's right knee chondromalacia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999). 

Based on the above, the evidence supports granting a 30 
percent disability rating for the pain and limitation of 
motion symptoms of the veteran's right knee chondromalacia.  
The evidence also supports granting a separate 10 percent 
disability rating for the instability manifestations of the 
veteran's right knee chondromalacia.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5020, 5257, 5260, 5261, 5262 
(1999); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  


Left

A May 1997 VA clinical record indicates that left knee motion 
was from 0 degrees (extension) to 100 degrees (flexion).  The 
report of a February 1998 VA examination indicates that 
extension of the left knee was to 0 degrees and flexion was 
to 98 degrees.  A VA consultation report, dated in July 1998, 
indicates that motion of the knees was from 0 degrees 
(extension) to 120 degrees (flexion).  A May 1999 VA 
examination report indicates the extension of the left knee 
was to 9 degrees and flexion was to 110 degrees.  The flexion 
motions shown are significantly in excess of flexion being 
limited to 15 degrees to warrant a disability rating greater 
than the currently assigned 20 percent rating under the 
criteria of Diagnostic Code 5260.  Additionally, the 
extension shown is significantly greater than extension being 
limited to 20 degrees required for a rating greater than the 
currently assigned 20 percent rating under the criteria of 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5020, 5260, 5261 (1999).

The veteran testified at his hearing that he had pain in his 
knees and was on medication for his knees.  A May 1997 VA 
clinical record notes the veteran complained of pain in both 
knees and his gait was markedly antalgic.  A January 1998 VA 
clinical record notes the veteran complained of pain.  He had 
an abnormal limping gait and was very debilitated.  The 
February 1998 VA examination report indicates there was 
marked pain on motion, tenderness, guarding of movement, and 
the gait was terribly inadequate.  There was loss of function 
due to considerable pain.  The report of the May 1999 VA 
examination notes the veteran used a cane and a wheelchair, 
there was evidence of painful motion, weakness, tenderness, 
abnormal movement, and guarding of movement.  The report also 
notes the veteran's gait was "simply terrible," he could 
hardly ambulate, it was difficult to get out of the 
wheelchair, almost impossible to get onto the examining 
table, and there was functional loss due to pain.  This 
evidence shows that the veteran has significant functional 
loss due to pain and weakness of the left knee.

As noted above, disability of the knees due to chondromalacia 
is rated based on limitation of motion of the knee.  The left 
knee flexion that is shown is significantly in excess of what 
is required for even a compensable disability rating under 
the criteria of Diagnostic Code 5260.  Additionally, left 
knee extension is in excess of the motion required for a 
compensable rating under the criteria of Diagnostic Code 
5261.  However, the May 1999 VA examination report indicates 
left knee extension was limited to 9 degrees which almost 
approximates the 10 degrees of limitation of extension 
required for the minimum 10 percent compensable disability 
rating due to limitation of extension of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (1999).  

The veteran's left knee disability is currently rated as 20 
percent disabling.  The May 1999 VA examination report shows 
loss of extension of the left knee that almost approximates a 
10 percent rating and the veteran has significant functional 
loss due to pain and weakness that causes significant 
additional disability.  The evidence in the record does not 
show impairment of the tibia and fibula.  However, for 
guidance from the Schedule in assessing the veteran's left 
knee disability, it is noted that the criteria of Diagnostic 
Code 5262 provide that a marked knee disability due to 
impairment of the tibia and fibula warrants a 30 percent 
disability rating.  Since the veteran has limitation of 
extension of the left knee and significant additional 
disability due to pain and weakness, the left knee impairment 
is marked.  Accordingly, a 30 percent disability rating for 
the left knee is warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999). 

Under the criteria of Diagnostic Code 5260 for limitation of 
flexion of the leg, a 30 percent rating is the maximum 
disability rating that is available.  A disability rating 
greater than 30 percent is available under the criteria of 
Diagnostic Code 5261 for limitation of extension of the knee, 
however, the motion shown is significantly greater than that 
required for even a compensable rating and the additional 
disability due to pain and weakness does not rise to the 
level of approximating extension being limited to greater 
than 20 degrees.  Therefore, a disability rating greater than 
30 percent for the left knee is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (1999).

Where a knee disability is rated based on limitation of 
motion, a separate disability rating may be available due to 
recurrent subluxation and lateral instability of the knee.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The veteran testified at 
his hearing that his knees tended to give way and that he had 
instability.  The May 1999 VA examination report indicates he 
claimed he had instability and giving way.  The report notes 
there was marked instability, abnormal movement, and that the 
knees were unstable in all modalities.  Accordingly, there is 
evidence of instability of the left knee.  

The May 1999 VA examination report indicates the instability 
was marked.  However, a May 1997 VA clinical record notes 
varus/valgus stress and meniscal integrity tests were 
negative.  The February 1998 VA examination report notes 
there were no episodes of dislocation or subluxation, and 
there was no instability or abnormal movement.  Additionally, 
a July 1998 VA orthopedic consultation report indicates there 
was no locking or giving way, and no pivot shift.  The knees 
were stable to varus/valgus stress, anterior/posterior drawer 
was negative, and McMurray's was negative.  This orthopedic 
evaluation, which was conducted within a year of the May 1999 
VA examination, provides detailed findings related to 
stability of the left knee and indicates there were no 
instability manifestations.  Therefore, medical evidence 
prior to May 1999 does not show recurrent subluxation or 
lateral instability of the left knee.  Additionally, the May 
1999 VA examination report indicates that periods of 
dislocation or subluxation were not applicable.  When the May 
1999 VA examination report's finding of marked instability is 
considered with other evidence, including the July 1998 VA 
orthopedic consultation report which indicates there was no 
instability of the left knee, the instability manifestations 
of the veteran's left knee disability are no more than 
slight.  Slight recurrent subluxation or lateral instability 
is a 10 percent disability rating under the criteria of 
Diagnostic Code 5257.  Accordingly, a separate 10 percent 
disability rating is warranted for the instability 
manifestations of the veteran's left knee chondromalacia.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

Based on the above, the evidence supports granting a 30 
percent disability rating for the pain and limitation of 
motion symptoms of the veteran's service connected left knee 
chondromalacia.  The evidence also supports granting a 
separate 10 percent disability rating for the instability 
manifestations of the veteran's service connected left knee 
chondromalacia.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020, 5257, 5260, 5261, 5262 (1999); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  

B.  Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (1999).  

There is no evidence in the service medical records of an 
ankle disease or injury.  A June 1997 VA clinical record 
indicates that the veteran had a prosthetic right ankle joint 
secondary to a large projectile falling on it.  However, this 
entry is presumed to be based on a history provided by the 
veteran.  Information that is simply recorded in a medical 
record by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Accordingly, when considered with the service medical records 
which do not show any ankle disease or injury during service, 
the June 1997 VA clinical record does not constitute 
competent medical evidence that any current ankle disability 
is related to service.  Therefore, there is no competent 
evidence in the record that relates any current ankle 
disorder to service.  38 C.F.R. § 3.303 (1999).

The veteran is service connected for chondromalacia of the 
knees.  However, there is no competent evidence in the record 
which indicates that any current ankle disorder was caused or 
aggravated by the service connected chondromalacia.  
38 C.F.R. § 3.310(a) (1999).

The veteran testified, in essence, that his ankle disability 
was due to his service connected knee disability.  However, 
there is no evidence in the record to support this assertion.  
Rather, with regard to the right ankle, the veteran testified 
that he had a crush injury to the right ankle in the late 
1980s.  This constitutes an intercurrent injury to the right 
ankle after service.  The veteran's assertion as to the 
origin of his ankle disability is not probative since as a 
lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of an ankle 
disease or injury during service.  There is also no competent 
evidence of a nexus between any current ankle disorder and 
service.  Additionally, there is also no competent evidence 
of a nexus between the service connected chondromalacia and 
any current ankle disorder.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995). 

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); Morton 
v. West, 12 Vet App 477 (1999).  

Based on the foregoing, the veteran's claim for service 
connection for a bilateral ankle disability is denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



ORDER

1.  A 30 percent disability rating for chondromalacia of the 
right knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

2.  A separate 10 percent disability rating for instability 
of the right knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

3.  A 30 percent disability rating for chondromalacia of the 
left knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

4.  A separate 10 percent disability rating for instability 
of the left knee is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

5.  Service connection for a bilateral ankle disability is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

